DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 24 September 2021 has been entered. Claim 1 has been amended. Claim 5 has been cancelled. No claims have been added. Claims 1-4 and 6-12 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikawa (JP 2010218964 A).
Regarding claim 1, Mikawa discloses (Figs. 1-10) an optical module of a head lamp (Fig. 1), comprising: a first light source unit (2); a first reflection unit (8) configured to concentrate, at a first focal point (F21), light radiated from the first light source unit (as shown in Fig. 4); a first shield unit (14, 30) positioned at the first focal point (as shown in Fig. 4); a plurality of second light source units (2 and 4); a second reflection unit (9 and 10) configured to concentrate, at a plurality of second focal points (F22 and F23), pieces of light radiated from the plurality of second light source units (as shown in Figs. 5 and 6); a second shield unit (15, 31 and 16, 32) positioned at the plurality of second focal points (as shown in Figs. 5 and 6); a hot zone lens unit (11) positioned on an output side of the first shield unit (as shown in Figs. 1, 2, 4, and 7) and configured to form a light distribution pattern parallel to a horizontal direction and a vertical direction (as indicated by the light rays L1 shown in Figs. 4 and 7), by transmitting light radiated from the first shield unit (as shown in Figs. 4 and 7); and a wide zone lens unit (12, 13, 27, 28, 29) positioned on an output side of the second shield unit (as shown in Figs. 2, 5, 6, and 7) and configured to form a light distribution pattern spread in the horizontal direction (as shown in Fig. 7), by transmitting light radiated from the second shield unit (as shown in Figs. 5-7), wherein: a hot zone incidence surface unit (the incident surface of 11) of the hot zone lens unit (11) is convexly formed toward the first shield unit (as shown in Figs. 2, 4, and 7); and an entire wide zone incidence surface unit (the incident surface of 12, 13, or 12 and 13 collectively) of the wide zone lens unit (12, 13, 27, 28, 29) has a continuously-curved surface shape (as shown in Figs. 2 and 5-7) which is different than that of the hot zone incidence surface unit (the incident surface unit of the wide zone lens unit has elongated cylindrical curvature, as shown in Figs. 2 and 7).  
Regarding claim 2, Mikawa discloses (Figs. 1-10) the hot zone lens unit (11) and the wide zone lens unit (12, 13, 27, 28, 29) are integrated with each other (as shown in Figs. 1-3 and 7).  
Regarding claim 3, Mikawa discloses (Figs. 1-10) the hot zone lens unit (11) and the wide zone lens unit (12, 13, 27, 28, 29) are disposed in parallel in the horizontal direction (as shown in Figs. 2 and 7).  
Regarding claim 7, Mikawa discloses (Figs. 1-10) the first reflection unit (8) comprises one first reflection surface (the inner surface of 8) for forming the one first focal point on the first shield unit (as shown in Fig. 4); and the first light source unit (2) comprises one first light source (5) positioned in the first reflection surface (as shown in Fig. 4).  
Regarding claim 9, Mikawa discloses (Figs. 1-7) the second reflection unit (9 and 10) comprises a plurality of second reflection surfaces (25 and 26) for forming the plurality of second focal points (F22 and F23) on the second shield unit (15 and 16); and the second light source unit (6 and 7) comprises a plurality of second light sources (6 and 7) positioned on the second reflection surfaces (25 and 26), respectively (as shown in Figs. 5-7).  
Regarding claim 10, Mikawa discloses (Figs. 1-7) the plurality of second reflection surfaces (25 and 26) is aligned in parallel with a length direction of the second shield unit (15 and 16, as shown in Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikawa, in view of Wang (US 2015/0300588 A1).
Regarding claim 8, Mikawa does not teach or suggest that the first reflection unit comprises a plurality of first reflection surfaces for forming the one first focal point on the first shield unit; and the first light source unit comprises a plurality of first light sources positioned on the first reflection surfaces, respectively.
Wang teaches or suggests (Fig. 2D) the first reflection unit (1) comprises a plurality of first reflection surfaces (11, 12, 13) for forming the one first focal point (F2, F4, and F6); and the first light source unit comprises a plurality of first light sources (21, 22, 23) positioned on the first reflection surfaces, respectively (as shown in Fig. 2D)
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mikawa and incorporated the teachings of the first reflection unit comprises a plurality of first reflection surfaces for forming the one first focal point on the first shield unit; and the first light source unit comprises a plurality of first light sources positioned on the first reflection surfaces, respectively, such as taught or suggested by Wang, in order to increase the illumination output of the device.
Regarding claim 11, Mikawa does not explicitly teach or suggest that the second reflection unit comprises one second reflection surface for forming the plurality of second focal points on the second shield unit; and the second light source unit comprises a plurality of second light sources aligned in the second reflection surface.
Wang teaches or suggests (Figs. 1C, 1E, 2B-2D) the second reflection unit (1) comprises one second reflection surface for forming the plurality of second focal points on the second 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Mikawa and incorporated the teachings of the second reflection unit comprises one second reflection surface for forming the plurality of second focal points on the second shield unit; and the second light source unit comprises a plurality of second light sources aligned in the second reflection surface, such as taught or suggested by Wang, in order to increase the illumination output and/or spread of light emitted from the lighting device.
Regarding claim 12, Mikawa teaches or suggests (Figs. 1-7) the second reflection surface (25 and 26) is aligned in parallel with a length direction of the second shield unit (15 and 16, as shown in Fig. 7).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record does not teach, or merely suggest, “…a hot zone output surface unit of the hot zone lens unit and a wide zone output surface unit as recited in combination with all of the limitations of claims 1, 2, and 3, upon which claim 4 depends.
Claim 6 is allowable as being dependent upon allowable dependent claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896